Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 02/02/2022, in which claim 23, 44-46, 51, 54-57, 61, 63 were amended, claims 1-22, 24-43, 47-48, 58 were cancelled, claims 64-69 were added, has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 23 recites the limitation “forming a diffusion barrier layer on the high-k dielectric layer such that there is about a 5 nm gap between an outer surface of the diffusion barrier layer on the upper nanosheet and an outer surface of the diffusion barrier layer on the lower nanosheet”; and claim 54 recites “forming a high-k dielectric layer on the upper and lower nanosheets such that there is about a 7 nm gap between an outer surface of the high-k dielectric layer on the upper nanosheet and an outer surface of the high-k dielectric layer on the lower nanosheet.” However, the specification does not describe the above claimed subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 43-57, 59-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 23, claim 23 recites the limitation “forming a diffusion barrier layer on the high-k dielectric layer such that there is about a 5 nm gap between an outer surface of the diffusion barrier layer on the upper nanosheet and an outer surface of the diffusion barrier layer on the lower nanosheet.” In other words, the limitation requires that dimension of diffusion barrier layer is selected so that a 5 nm gap between an outer surface of the diffusion barrier layer on the upper nanosheet and an outer surface of the on the lower nanosheet is obtained. However, the specification does not provide any description of the above limitation. In fact, the pending application does not disclose any adjusting on dimension (thickness) of diffusion barrier layer to achieve a gap having specific size. Specifically, the specification, Fig. 19 and claim 51 disclose only one value 

Regarding claim 53, claim 53 recites “wherein a thickness of the high-k dielectric layer is between about 1 nm and 2 nm” while claim 23 recites “a 5 nm gap between an outer surface of the diffusion barrier layer on the upper nanosheet and an outer surface of the diffusion barrier layer on the lower nanosheet”. As shown in Fig. 9, with a fix Lgate = 10nm and a fix thickness of diffusion barrier layer (1nm) as disclosed in the specification, if a thickness of the high-k dielectric layer about 1 nm, a gap between an outer surface of the diffusion barrier layer on the upper nanosheet and an outer surface of the diffusion barrier layer on the lower nanosheet is 4nm (not 5nm) and a thickness of the high-k dielectric layer about 2 nm, a gap between an outer surface of the diffusion barrier layer on the upper nanosheet and an outer surface of the diffusion barrier layer on the lower nanosheet is 6nm (not 5nm). Thus, there is no support for an invention having “wherein a thickness of the high-k dielectric layer is between about 1 nm and 2 nm” and “a 5 nm gap between an outer surface of the diffusion barrier layer on the upper nanosheet and an outer surface of the diffusion barrier layer on the lower nanosheet”.  



Regarding claim 63, claim 63 recites “wherein a thickness of the high-k dielectric layer is between about 1 nm and 2 nm” while claim 54 recites “a 7 nm gap between an outer surface of the high-k dielectric layer on the upper nanosheet and an outer surface of the high-k dielectric layer on the lower nanosheet”. As shown in Fig. 9, with a fix Lgate = 10nm and a fix thickness of diffusion barrier layer (1nm) as disclosed in the specification, if a thickness of the high-k dielectric layer about 1 nm, a gap between of the high-k dielectric layer on the upper nanosheet and an outer surface of the high-k 
Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention of claims 23, 53, 54, 63. Accordingly, claim 23, 53, 54, 63 and all claims depending therefrom were not in possession of Applicant at the time of filing.
The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). 
Consequently, the pending specification fails to provide a written description of the invention, discovery and the manner/process of making and using the same. Thus Applicant has not shown possession of the claimed invention at the time of the invention.
	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 44, 49, 51-53, 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi et al. (US Pub. 20150236120) and Wen et al. (US Pub. 20160204195).
Regarding claims 23 and 51, Wen et al. discloses in paragraph [0022], [0026]-[0029] a method of forming a gate structure between an upper nanosheet [126] and a lower nanosheet [122] adjacent to the upper nanosheet [126], the method comprising: 
forming a high-k dielectric layer [148] on the upper nanosheet [126] and lower nanosheet [122] [paragraph [0043], [0046]]; 
forming a diffusion barrier layer [150] on the high-k dielectric layer [148] such that there is about a gap between an outer surface of the diffusion barrier layer [150] on the upper nanosheet [126] and an outer surface of the diffusion barrier layer [150] on the lower nanosheet [122][paragraph [0044]]; and 
forming a work function layer [152] on the diffusion barrier layer [150], wherein forming the work function layer [152] formed on the upper and lower nanosheets [126 and 122] merges with itself;
wherein the upper nanosheet [126] comprises a first interface layer directly underlying the high-k dielectric layer [148] and wherein the lower nanosheet [122] 
[“diffusion barrier layer” and/or “work function layer” direct to intended use of a material layer. Wen et al. discloses in paragraph [0044] and paragraph [0045] that layer 150 includes TiN, TiAl, TiAlN or TaCN and layer 152 also includes TiN, TiAl, TaCN or TiAlN. Thus, layer 152 is capable of performing the intended function as a work function layer. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In addition, Per MPEP 2131: The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).]
Wen et al. fails to disclose
a 5 nm gap between an outer surface of the diffusion barrier layer on the upper nanosheet and an outer surface of the diffusion barrier layer on the lower nanosheet;
wherein a thickness of the diffusion barrier layer is about 1 nm.
Wen et al. discloses in paragraph [0045] that “gate dielectric layer 148, work function metal layer 150, and metal gate electrode layer 152 may be formed by any applicable process to any applicable thickness.” 
Hashemi et al. discloses in paragraph [0022], [0026] and paragraph [0029]
wherein a distance between the upper nanosheet and the lower nanosheet is 8-10 nm; and gate dielectrics have a thickness in a range from 1 nm to 10 nm. Thus, if the 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hashemi et al. into the method of Wen et al. to include wherein a distance between the upper nanosheet and the lower nanosheet is 9nm and gate dielectrics has a thickness of 1 nm; a thickness of diffusion barrier (TiN) layer is 1nm and a gap between an outer surface of the diffusion barrier layer (TiN) on the upper nanosheet and an outer surface of the diffusion barrier layer (TiN) on the lower nanosheet is 5nm. The ordinary artisan would have been motivated to modify Wen et al. in the above manner for the purpose of providing suitable distance between nanowires or nanosheets, suitable thicknesses of gate dielectric layer, work function metal layer, and metal gate electrode layer for sub-10 nm gate length device [paragraph [0002], [0022] and [0029] of Hashemi et al.]. In addition, the ordinary artisan would have been motivated to modify Wen to provide the claimed range for at least the purpose of optimization and routine experimentation. The claimed ranges are merely optimizations, and as such are not patentable over the prior In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Alternatively,
Regarding claims 23 and 51, Hashemi et al. discloses in Fig. 7C-7D, paragraph [0022]-[0029] a method of forming a gate structure between an upper nanosheet [46] and a lower nanosheet [46] adjacent to the upper nanosheet [46], the method comprising: 
forming a high-k dielectric layer [hafnium oxide of layer 50] on the upper and lower nanosheets [46][paragraph [0029]]; 
forming a work function layer [52], wherein the work function layer [r 52] formed on the upper and lower nanosheets [46] merges with itself. 
[“work function layer” direct to intended use of a material layer. Hashemi et al.  discloses in paragraph [0026] that layer 52 includes TiN, TaN, TaAlN. Thus, layer 52 is capable of performing the intended function as a work function layer. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In addition, Per MPEP 2131: The elements must 
Hashemi et al. fails to explicitly disclose 
forming a diffusion barrier layer on the high-k dielectric layer such that there is about a 5 nm gap between an outer surface of the diffusion barrier layer on the upper nanosheet and an outer surface of the diffusion barrier layer on the lower nanosheet; and 
forming the work function layer on the diffusion barrier layer.
However, Hashemi et al. discloses in paragraph [0022], [0026] and paragraph [0029] the layer [52] comprised of combination of TiN or TaN and other metal gate such as TaAlN. Thus, layer 52 can have a bi-layer structure of TiN/TaAlN or TaAlN/Ti or TaN/TaAlN or TaAlN/TaN. “work function layer” or “diffusion barrier layer “direct to intended use of a material layer. Thus TiN, TaN and TaAlN of layer 52 are capable of performing the intended function as a work function layer and/or diffusion barrier layer. 
Consequently, Hashemi et al. implicitly discloses 
forming a diffusion barrier layer [lower portion of bilayer 52] on the high-k dielectric layer; 
forming the work function layer [upper portion of bilayer 52] on the diffusion barrier layer.
For further providing support for a gate conductor having bilayer structure, Wen is cited
Wen discloses in Fig. 2

forming a work function layer [152] on the diffusion barrier layer [150].
In addition, Wen et al. discloses in paragraph [0046] that it should be noted that additional layers may be formed above and/or below gate dielectric layer 148, work function metal layer 150, and metal gate electrode layer 152, such as liner layers, interface layers, seed layers, adhesion layers, barrier layers, or the like.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Wen et al. into the method of Hashemi et al. to include forming a diffusion barrier layer on the high-k dielectric layer; and forming the merged work function layer on the diffusion barrier layer. The ordinary artisan would have been motivated to modify Hashemi et al. in the above manner for the purpose of providing suitable configuration of a gate structure having bilayer structure; providing a gate structure having proper work function [paragraph [0044]-[0046] of Wen et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Hashemi et al. further discloses in paragraph [0022], [0026] and paragraph [0029]
wherein a distance between the upper nanosheet and the lower nanosheet is 8-10 nm; and gate dielectrics have a thickness in a range from 1 nm to 10 nm. Thus, if the gate dielectrics have a thickness of 1 nm, a distance between the upper nanosheet and the lower nanosheet is 9nm, a thickness of gate conductor comprised of TiN and other 

Regarding claim 44, Wen et al. further discloses in paragraph [0045] 
wherein the work function layer [152] comprises titanium and aluminum.

Regarding claim 49, Wen discloses in paragraph [0044] wherein the diffusion barrier layer [150] comprises TiN.

Regarding claim 52, Hashemi et al. discloses in paragraph [0027] and [0029] wherein the high-k dielectric layer comprises hafnium and oxygen.



Regarding claim 64, Hashemi et al. and Wen discloses 
wherein the upper nanosheet comprises a first interface layer directly underlying the high-k dielectric layer and wherein the lower nanosheet comprises a second interface layer directly underlying the high-k dielectric layer [paragraph [0046] of Wen and paragraph [0029] of Hashemi et al.].

Regarding claims 65-66, Hashemi et al. and Wen fails to disclose 
wherein a thickness of the first interface layer and a thickness of the second interface layer of a first semiconductor device are each between about 0.5 and 1.0 nm;
wherein a thickness of the first interface layer and a thickness of the second interface layer of a first semiconductor device are each between about 1.0 and 5.0 nm.
However, it would have been obvious to modify Hashemi et al. and Wen to provide the claimed range for at least the purpose of optimization and routine experimentation. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 45-46 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi et al. (US Pub. 20150236120) and Wen et al. (US Pub. 20160204195) as applied to claim 23 above and further in view of Hong (US Pub. 20140070324).
Regarding claims 45-46 and 50, Wen fails to disclose
wherein the work function layer comprises titanium, aluminum, and carbon;
wherein the work function layer comprises titanium, aluminum, carbon, and oxygen;
wherein the diffusion barrier layer comprises tantalum and nitrogen.
Hashemi et al. discloses in paragraph [0022], [0026] and paragraph [0029] the layer [52] comprised of combination of TiN or TaN and other metal gate such as TaAlN. Thus, layer 52 can have a bi-layer structure of TiN/TaAlN or TaAlN/Ti or TaN/TaAlN or TaAlN/TaN.
Hong discloses in Fig. 1, paragraph [0042], paragraph [0069] and paragraph [0070]
wherein the work function layer [3] comprises titanium, aluminum, and carbon [TiAlCO];
wherein the work function layer [3] comprises titanium, aluminum, carbon, and oxygen [TiAlCO];
wherein the diffusion barrier layer comprises tantalum and nitrogen [TaN][paragraph [0069]].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hashemi et al. and Hong into the method of Wen to include wherein the work function layer comprises KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 54-60 and 62-63, 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi et al. (US Pub. 20150236120) in view of Wen et al. (US Pub. 20160204195) and Hong (US Pub. 20140070324).
Regarding claims 54-60, Hashemi et al. discloses in Fig. 7C-7D, paragraph [0022]-[0029] a method of forming a gate structure between an upper nanosheet [46] and a lower nanosheet [46] adjacent to the upper nanosheet [46], the method comprising: 
forming a high-k dielectric layer [hafnium oxide of layer 50] on the upper and lower nanosheets [46][paragraph [0029]]; 
forming a second layer [52], wherein the second layer [52] formed on the upper and lower nanosheets [46] merges with itself. 
Hashemi et al. fails to explicitly disclose 
forming the high-k dielectric layer on the upper and lower nanosheets such that there is about a 7 nm gap between an outer surface of the high-k dielectric layer on the upper nanosheet and an outer surface of the high-k dielectric layer on the lower 
Hashemi et al. fails to disclose 
forming a first layer on the high-k dielectric layer; and 
forming the second layer on the first layer;
wherein the second layer comprises titanium and aluminum;
wherein the second layer comprises titanium, aluminum, and carbon;
wherein the second layer comprises titanium, aluminum, carbon, and oxygen;
wherein the first layer comprises titanium and nitrogen;
wherein the first layer comprises tantalum and nitrogen.
However, Hashemi et al. discloses in paragraph [0022], [0026] and paragraph [0029] the layer [52] comprised of combination of TiN or TaN and other metal gate such as TaAlN. Thus, layer 52 can have a bi-layer structure of TiN/TaAlN or TaAlN/Ti or TaN/TaAlN or TaAlN/TaN. Therefore, Hashemi et al. implicitly discloses forming a first layer [lower portion of bilayer 52] on the high-k dielectric layer; forming the second layer [upper portion of bilayer 52] on the first layer.
Wen discloses in Fig. 2

forming the second layer [152] on the first layer [150].
In addition, Wen et al. discloses in paragraph [0046] that it should be noted that additional layers may be formed above and/or below gate dielectric layer 148, work function metal layer 150, and metal gate electrode layer 152, such as liner layers, interface layers, seed layers, adhesion layers, barrier layers, or the like.
Wen discloses in paragraph [0044] 
wherein the first layer [150] comprises TiN.
Hong discloses in Fig. 1, paragraph [0042], paragraph [0069] and paragraph [0070]
forming a first layer on the high-k dielectric layer [paragraph [0069]]; and 
forming the second layer [3] on the first layer [paragraph [0070]];
wherein the second layer [3] comprises titanium and aluminum [TiAl, TiAlN, TiAlCO];
wherein the second layer [3] comprises titanium, aluminum, and carbon [TiAlCO];
wherein the second layer [3] comprises titanium, aluminum, carbon, and oxygen [TiAlCO];
wherein the first layer comprises titanium and nitrogen [TiN][paragraph [0069]];
wherein the first layer comprises tantalum and nitrogen [TaN][paragraph [0069]].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hong and Wen into the method of Hashemi et al. to include forming a first layer on the high-k dielectric KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 62, Hashemi et al. discloses in paragraph [0027] and [0029] wherein the high-k dielectric layer comprises hafnium and oxygen.

Regarding claim 63, Hashemi et al. discloses in paragraph [0028] wherein a thickness of the high-k dielectric layer is between about 1 nm and 2 nm [1nm-10nm]. 

Regarding claim 67, Hashemi et al. and Wen discloses 


Regarding claims 68-69, Hashemi et al., Wen and Hong fails to disclose 
wherein a thickness of the first interface layer and a thickness of the second interface layer of a first semiconductor device are each between about 0.5 and 1.0 nm;
wherein a thickness of the first interface layer and a thickness of the second interface layer of a first semiconductor device are each between about 1.0 and 5.0 nm.
However, it would have been obvious to modify Hashemi et al., Wen and Hong to provide the claimed range for at least the purpose of optimization and routine experimentation. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Hashemi et al. (US Pub. 20150236120) in view of Wen et al. (US Pub. 20160204195) and Hong (US Pub. 20140070324) as applied to claim 54 above and further in view of Zhu et al. (US Pub. 20150255557).
Regarding claim 61, Hashemi et al. and Hong fails to explicitly disclose 
wherein a thickness of the first layer is approximately 1 nm.

Zhu et al. discloses in Fig. 13 and paragraph [0058]  
wherein a thickness of the first layer [111] is approximately 1 nm [1-10nm];
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Zhu et al. into the method of Hashemi et al., Hong to include wherein a thickness of the diffusion barrier layer is approximately 1 nm. The ordinary artisan would have been motivated to modify Hashemi et al., and Hong in the above manner for the purpose of providing suitable thickness of barrier layer and high-k layer. In addition, the ordinary artisan would have been motivated to modify Hashemi et al., and Hong to provide the claimed range for at least the purpose of optimization and routine experimentation. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Response to Arguments
Applicant’s arguments with respect to claim(s) 23, 44-46, 49-57, 59-69 have been considered but are moot in view of the new ground of rejection.
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive. 
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822